The defendant’s petition for certification for appeal from the Appellate Court, 74 Conn. App. 760 (AC 21992), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the trial court’s granting of summary judgment based upon its determination that a certain lease provision was an option to renew that required the written consent of the plaintiff and the renegotiation of a new rent?”
Lloyd L. Langhammer, in support of the petition.
Kevin J. Burns, in opposition.
Decided March 25, 2003